Citation Nr: 1525000	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	John C. Blair, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for coronary artery disease. Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv). The units or other military entities that the DOD has identified as operating in or near the Korean DMZ during the qualifying time period are listed in a table in the VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p. When a Veteran claims exposure in Korea, and his or her service was either not between April 1, 1968, and August 31, 1971, or not in a unit or entity listed in the table, VA is to send a request to the United States Army and Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides. M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.

If a Veteran was exposed to herbicides during active service, certain diseases, including ischemic heart disease which includes coronary artery disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R.             § 3.309(e). Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure. See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

By an August 2014 Ischemic Heart Disease Disability Benefits Questionnaire, the Veteran's physician reported that the Veteran had ischemic heart disease and diagnosed him with coronary artery disease, status-post bypass. The Veteran asserts, in a June 2010 statement, that his disability is related to herbicide exposure from serving in Korea near the DMZ from January 1971 to January 1972 with the 122nd Signal Battalion. The Veteran, in a May 2010 statement, asserts that he was stationed at Camp Casey and Camp Howze and removed dead bodies from a firefight at the DMZ wherein four North Koreans died. He also asserts that herbicides were used in and around where he was stationed in Korea.

The Veteran's service personnel records demonstrate that he was assigned to Company B, 122nd Signal Battalion, 2nd Infantry Division in Korea from December 31, 1970, to January 31, 1972. In addition, the Veteran has submitted pay stubs indicating that he was also assigned to H Detachment, 122 Signal Battalion in addition to Company B. While part of the Veteran's service in Korea was between April 1, 1968, and August 31, 1971, the period cited by the pertinent regulation concerning presumed herbicide exposure in Korea, his unit is not a unit determined by the DOD as one that operated in or near the Korean DMZ. 

A June 2013 response from the Defense Personnel Records Information Retrieval System (DPRIS) demonstrates that they were unable to document the use, storage, spraying, or transporting of herbicides, as well as any specific duties performed along the DMZ, by the Veteran's unit at Camp Casey in Korea. It does not appear from the record that the RO considered this evidence as it is not discussed or identified in the Statement of the Case (SOC) or Supplemental SOC (SSOC) and it is unclear when this request was made.  

However, results from a search conducted by DPRIS in September 2010 indicate that the Veteran's unit might have been near the DMZ in February 1971. The RO attempted to verify the Veteran's claimed in-service stressors in order to develop his claim for service connection for posttraumatic stress disorder (PTSD), a disability not on appeal. DPRIS, in the September 2010 response, reported that the 8th United States Army Chronology, the higher headquarters of the 122nd Signal Battalion, 2nd Infantry Division, for the period from January 1, 1971, to June 30, 1971, stated that on February 3, 1971, the Army of the Republic of Korea and the North Korean troops engaged in a 20-minute firefight across the DMZ after receiving machine gun fire from the North Koreans. The RO concluded, in a September 2010 Memorandum that the fact that the Veteran was stationed with the unit when the firefight along the DMZ occurred strongly suggests that the Veteran was exposed to the event for purposes of establishing a stressor for PTSD purposes. However, in several medical records the Veteran has reported that he was not involved in the firefight and only saw/handled the recovered bodies later while on guard duty after the bodies were transported to his camp. The earlier information appears to contradict the more recent information provided by DPRIS, and must be reconciled as the more recent information indicates that the 122nd Signal Battalion is not one of the units determined by DOD to have operated in or near the Korean DMZ.   

The Board notes further, that the Veteran's attorney has also submitted a July 2014 brief in support of the Veteran's claim in which he references several documents including a notarized letter from S.W. and "other evidence" that he asserts was submitted in support of the Veteran's claim. He noted in the brief that the RO failed to list the various documents and notarized statements on the evidence list and argues that the RO did not appear to consider this evidence. The Board notes that such documents are not of record and available for review by the Board. On remand, the Veteran should be afforded the opportunity to submit such evidence in support of his claim.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit evidence referenced in the July 2014 brief from his representative including notarized statements from S.W. and "other evidence" referenced in that report which are not of record. 

2.  Then, resubmit the Veteran's claim to JSRRC in order to verify his presence in the DMZ from January 1971 to January 1972 in the Republic of Korea with Company B, 122nd Signal Battalion, 2nd Infantry Division. JSRRC should be asked to specifically note that all unit histories from the relevant period of the Veteran's service in the Republic of Korea were reviewed in their response. The request should note that the Veteran has submitted pay stubs which list H Det, 122nd Signal Battalion, 2nd Infantry for part of the time he was stationed in Korea and he asserts that these stubs are from when he was TDY to Camp Howze from Camp Casey. (see undated written statement of Veteran). 

The request should include details of all of the alleged exposures, including: being stationed at Camp Howze and Camp Casey which were reportedly located in and around heavily Agent Orange sprayed areas; and removing dead bodies following a February 1971 firefight across the DMZ (see July 2009 VA medical record (Veteran reported that while on guard duty he was summoned to assist unloading four dead North Korean bodies of soldiers who were shot when discovered at the U.S. installation and had been transported there by truck; November 2010 VA examination report of same incident (Veteran indicated that he did not participate in the firefight, was on guard duty at the time, and saw the recovered bodies afterward); see also September 2010 JSRRC response of record and June 2013 JSRRC response of record).  

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for coronary artery disease. If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a SSOC and given the opportunity to respond thereto before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



